Exhibit 10-2


--------------------------------------------------------------------------------




 


 
FIRST AMENDMENT
TO CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
August 11, 2011 and is entered into by and among AGL CAPITAL CORPORATION, a
Nevada corporation (the “Borrower’’), AGL RESOURCES INC., a Georgia corporation
(“Holdings’’), and GOLDMAN SACHS BANK USA, as Administrative Agent
(“Administrative Agent”), acting with the consent of the Required Lenders, and
is made with reference to that certain BRIDGE TERM LOAN CREDIT AGREEMENT dated
as of December 21, 2010 (the “Credit Agreement”) by and among the Borrower,
Holdings, as Guarantor, the Lenders party thereto, the Administrative Agent and
the other Agents named therein.  Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement after giving effect to this Amendment.
 
 
RECITALS
 
WHEREAS, the Loan Parties have requested that the Required Lenders agree to
amend certain provisions of the Credit Agreement as provided for herein; and
 
WHEREAS, subject to certain conditions, the Required Lenders are willing to
agree to such amendments relating to the Credit Agreement.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
SECTION I.       
AMENDMENTS TO CREDIT AGREEMENT

 
1.1           
Amendments to Section 1: Definitions.

 
A. Section 1.1 of the Credit Agreement is hereby amended by adding the following
definitions in proper alphabetical sequence:
 
“First Amendment”: that certain First Amendment to Credit Agreement dated as of
August 11, 2011 among the Borrower, Holdings, the Administrative Agent, and the
financial institutions listed on the signature pages thereto.
 
“First Amendment Effective Date”: the date of satisfaction of the conditions
referred to in Section II of the First Amendment.
 
“Note Purchase Agreement”: that certain Note Purchase Agreement, anticipated to
be entered into on or about August 2011, among the Borrower, Holdings and the
respective purchasers named therein pursuant to which the Borrower will issue
the Private Placement Notes.
 
“Permitted Revolver Refinancing”: any revolving credit facility of the Borrower
in an amount not to exceed $2,250,000,000 on terms and conditions customary for
debt financings of this kind and the net proceeds of which are directly and
immediately used solely to refinance or replace the Existing Credit Agreement
and any Permitted Incremental Facility (including to repay loans, and terminate
commitments, under the Existing Credit Agreement and, if applicable, the
Permitted Incremental Facility), and pursuant to a syndication process
satisfactory to the Arranger; provided, that on or prior to the Closing Date,
irrevocable notice shall have been given pursuant to the terms of the Existing
Nicor Credit Facilities to permanently reduce the outstanding commitments
thereunder, and on or prior to the date that is five (5) Business Days following
the Closing Date, the outstanding commitments under the Existing Nicor Credit
Facilities shall have been permanently reduced, in each case, by at least the
amount necessary such that the aggregate amount of commitments outstanding under
the Permitted Revolver Refinancing (including any loans funded thereunder),
together with the aggregate amount of commitments outstanding under the Existing
Nicor Credit Facilities (including any loans funded thereunder), shall not
exceed $2,250,000,000.
 
“Private Placement Notes”: the senior notes to be issued pursuant to, and
governed by, the Note Purchase Agreement.
 


B. The definition of “Existing Nicor Credit Agreement” is hereby amended and
restated in its entirety as follows:
 
“Existing Nicor Credit Agreement”: collectively, (i) that certain 3-Year Credit
Agreement, dated as of April 23, 2010, as amended by Amendment No. 1 to 3-Year
Credit Agreement, dated as of April 19, 2011, among Nicor Gas Company and Nicor
Inc., as Borrowers, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
other parties thereto from time to time, as the same may have been amended,
restated, supplemented or otherwise modified and in effect immediately through
the First Amendment Effective Date and (ii) that certain 364-Day Credit
Agreement, dated as of April 29, 2011, among Nicor Gas Company, as Borrower,
JPMorgan Chase Bank. N.A., as Administrative Agent and the other parties thereto
from time to time,   as the same may have been amended, restated, supplemented
or otherwise modified and in effect immediately through the First Amendment
Effective Date.
 
C. The definition of “Permitted Combined Revolver Refinancing” is hereby deleted
and the phrase “Permitted Combined Revolver Refinancing” wherever appearing in
the Credit Agreement is hereby deleted and replaced with “Permitted Revolver
Refinancing”.
 
D. The definition of “Permitted Debt” is hereby amended and restated in its
entirety as follows:
 
“Permitted Debt”: Indebtedness existing under any of the following: (i) a
Permitted 2011 Notes Refinancing, (ii) a Permitted Term Facility, (iii) the
Existing Nicor Credit Facilities, (iv) a Permitted Incremental Facility and (v)
a Permitted Revolver Refinancing.
 
E. The definition of “Permitted Incremental Facility” is hereby amended and
restated in its entirety as follows:
 
“Permitted Incremental Facility”: an incremental revolving facility under the
Existing Credit Agreement in an amount not to exceed $1,250,000,000 to be
entered into in accordance with the terms and conditions of the Existing Credit
Agreement; provided, that the Borrower shall have engaged one or more financial
institutions satisfactory to the Arranger to act as lead arranger of such
incremental facility; provided, that on or prior to the Closing Date,
irrevocable notice shall have been given pursuant to the terms of the Existing
Nicor Credit Facilities to permanently reduce the outstanding commitments
thereunder, and on or prior to the date that is five (5) Business Days following
the Closing Date, the outstanding commitments under the Existing Nicor Credit
Facilities shall have been permanently reduced, in each case, by at least the
amount necessary such that the aggregate amount of commitments outstanding under
the Permitted Incremental Facility (including any loans funded thereunder),
together with the aggregate amount of commitments outstanding under the Existing
Nicor Credit Facilities (including any loans funded thereunder), shall not
exceed $1,250,000,000.


F. The definition of “Permitted Nicor Revolver Refinancing” is hereby deleted
and the phrase “Permitted Nicor Revolver Refinancing” wherever appearing in the
Credit Agreement is hereby deleted and replaced with “Existing Nicor Credit
Facilities”.
 
G. The definition of “Senior Notes” is hereby amended and restated in its
entirety as follows:
 
“Senior Notes”: any debt securities issued by the Borrower pursuant to (x) a
registered public offering or Rule 144A or (y) the Note Purchase Agreement
(including without limitation the Private Placement Notes), in each case, in
connection with the Acquisition or to refinance the Loans.
 
1.2          
Amendments to Section 5.2(k).

 
Section 5.2(k) of the Credit Agreement is hereby amended by replacing the phrase
“the Borrower shall have” in the second line thereof with the phrase “the
Borrower and Nicor Gas Company shall have, collectively,”.
 
1.3          
Amendments to Section 7.12(a).

 
Section 7.12(a) of the Credit Agreement is hereby amended by inserting the
phrase “(including without limitation the Private Placement Notes)” in the third
line thereof immediately after the words “any Permanent Financing”.
 
1.4          
Amendments to Section 7.12(c).

 
Section 7.12(c) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
“(c)(i) the Existing Credit Agreement and the Permitted Incremental Facility, if
any (including, in each case, any extensions, renewals, replacements or
refinancings thereof pursuant to any Permitted Revolver Refinancing), (ii) the
Existing Nicor Credit Facilities in an aggregate principal amount not to exceed
$1,000,000,000 and (iii) other Indebtedness existing as of the Effective Date
and anticipated to be existing as of the Closing Date and set forth on Schedule
5.2(c) and any extensions, renewals, replacements or refinancings thereof;
provided that the aggregate principal amount of Indebtedness outstanding under
clauses (i) and (ii) hereof, collectively, shall not exceed $2,250,000,000”




1.5          
Amendments to Section 7.12(i).

 
Section 7.12(i) of the Credit Agreement is hereby amended by inserting the
phrase “such Indebtedness has terms and conditions that” immediately after the
words “provided that”.
 
1.6          
Amendments to Schedule 7.8.

 
Schedule 7.8 of the Credit Agreement is hereby amended by inserting the
following language after item number 18 thereof:
 
 
“19.
Note Purchase Agreement, anticipated to be entered into on or about August 2011,
among the Borrower, Holdings and the respective purchasers named therein
pursuant to which the Borrower will issue the Private Placement Notes.”

 


SECTION II.    
CONDITIONS TO EFFECTIVENESS

 
This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “First Amendment
Effective Date”):
 
A. Execution. The Administrative Agent shall have received (i) a counterpart
signature page of this Amendment duly executed by each of the Loan Parties and
(ii) consent and authorization from the Required Lenders to execute this
Amendment on their behalf.
 
B. Other Fees.  The Administrative Agent shall have received all other fees and
other amounts due and payable on or prior to the First Amendment Effective Date
to the extent invoiced in reasonable detail, including, without limitation,
reimbursement or other payment of reasonable out-of-pocket expenses required to
be reimbursed or paid by the Borrower hereunder or any other Loan Document.
 
C. Necessary Consents. Each Loan Party shall have obtained all material consents
necessary in connection with the transactions contemplated by this Amendment.
 
SECTION III.   
REPRESENTATIONS AND WARRANTIES

 
In order to induce the Lenders to enter into this Amendment and to amend the
Credit Agreement in the manner provided herein, each Loan Party which is a party
hereto represents and warrants to each Lender that the following statements are
true and correct in all material respects:
 
A. Existence.  Each Loan Party is organized, validly existing and in good
standing under the laws of the jurisdiction of its organization.
 
B. Power; Execution; Enforceable Obligations.
 
(a) Each Loan Party has the corporate power and authority, and the legal right,
to make, deliver and perform its obligations under this Amendment, the Credit
Agreement (as amended by and/or consented to under this Amendment, the “Amended
Agreement”) and the other Loan Documents to which it is a party and, in the case
of the Borrower, to obtain extensions of credit under the Amended
Agreement.  Each Loan Party has taken all necessary organizational action to
authorize the execution, delivery and performance of this Amendment, the Amended
Agreement and the other Loan Documents to which it is a party and, in the case
of the Borrower, to authorize the extensions of credit on the terms and
conditions of the Amended Agreement.
 
(b) This Amendment has been duly executed and delivered on behalf of each Loan
Party party thereto.
 
(c) Each of this Amendment, the Amended Agreement and each other Loan Document
constitutes, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
C. Release of Claims.  No Credit Party has any knowledge of any claims,
counterclaims, offsets or defenses to or with respect to its obligations under
the Credit Documents, or if such Credit Party has any such claims,
counterclaims, offsets or defenses to the Credit Documents or any transaction
related to the Credit Documents, the same are hereby waived, relinquished and
released in consideration of the execution of this Amendment.
 
SECTION IV.  
ACKNOWLEDGMENT AND CONSENT

 
Holdings hereby acknowledges that it has reviewed the terms and provisions of
the Credit Agreement and this Amendment and consents to the amendment of the
Credit Agreement effected pursuant to this Amendment.  Holdings hereby confirms
that each Loan Document to which it is a party or otherwise bound will continue
to guarantee to the fullest extent possible in accordance with the Loan
Documents the payment and performance of all “Obligations” under each of the
Loan Documents to which it is a party (in each case as such terms are defined in
the applicable Loan Document).
 
Holdings acknowledges and agrees that any of the Loan Documents to which it is a
party or otherwise bound shall continue in full force and effect and that all of
its obligations thereunder shall be valid and enforceable and shall not be
im­paired or limited by the execution or effectiveness of this Amendment.
 
Holdings acknowledges and agrees that (i) notwithstanding the conditions to
effectiveness set forth in this Amendment, the consent of Holdings is not
required by the terms of the Credit Agreement or any other Loan Document in
order to effect the amendments to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of Holdings to any future
amendments to the Credit Agreement.
 
SECTION V.   
MISCELLANEOUS

 
A. Reference to and Effect on the Credit Agreement and the Other Loan Documents.
 
(i) On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Amendment”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended by this Amendment.
 
(ii) Except as specifically amended by this Amendment, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.
 
(iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.
 
B. Headings.  Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
 
C. Applicable Law.  THIS AMENDMENT AND THE RIGHTS AND OB­LIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF.
 
D. Counterparts.  This Amendment may be executed in any number of counter­parts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.
 


 
[Remainder of this page intentionally left blank.]

 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.






BORROWER:
AGL CAPITAL CORPORATION







By:  /s/Paul R. Shlanta
Name: Paul R. Shlanta
Title:   President

 
 

--------------------------------------------------------------------------------

 



HOLDINGS:
AGL RESOURCES INC.







By:  /s/Andrew W. Evans
        Name: Andrew W. Evans
        Title:   Executive Vice President and Chief Financial Officer





 
 

--------------------------------------------------------------------------------

 

 
GOLDMAN SACHS BANK USA, as Administrative Agent





By:  /s/Douglas Tansey
        Name: Douglas Tansey
        Title:  Authorized Signatory


 
 
 

--------------------------------------------------------------------------------

 




 SIGNATURE PAGE TO FIRST
AMENDMENT TO AGL CAPITAL
CORPORATION BRIDGE TERM LOAN
CREDIT AGREEMENT DATED AS OF
THE DATE FIRST ABOVE WRITTEN



 NAME OF LENDER:


 
Bank of America, N.A.




 
By:  /s/Mike Mason
        Name: Mike Mason
        Title:  Director
 
 
 

--------------------------------------------------------------------------------

 
 


 SIGNATURE PAGE TO FIRST
AMENDMENT TO AGL CAPITAL
CORPORATION BRIDGE TERM LOAN
CREDIT AGREEMENT DATED AS OF
THE DATE FIRST ABOVE WRITTEN



 NAME OF LENDER:


 
The Bank of Nova Scotia





By:  /s/Thane Rattew
        Name: Thane Rattew
        Title:   Managing Director
 
 
 
 
 

--------------------------------------------------------------------------------

 
 


 SIGNATURE PAGE TO FIRST
AMENDMENT TO AGL CAPITAL
CORPORATION BRIDGE TERM LOAN
CREDIT AGREEMENT DATED AS OF
THE DATE FIRST ABOVE WRITTEN



 NAME OF LENDER:


 
 
The Bank of Tokyo-Mitsubishi UFJ Ltd.,





By:  /s/Alan Reiter
        Name: Alan Reiter
        Title:   Vice President
 
 
 
 

--------------------------------------------------------------------------------

 
 


 SIGNATURE PAGE TO FIRST
AMENDMENT TO AGL CAPITAL
CORPORATION BRIDGE TERM LOAN
CREDIT AGREEMENT DATED AS OF
THE DATE FIRST ABOVE WRITTEN



 NAME OF LENDER:


 
 
Credit Agricole Corporate and Investment Bank



 
By:  /s/Darrell Stanley
        Name: Darrell Stanley
        Title:  Managing Director

 
By:  /s/Michael Willis
        Name: Michael Willis
        Title:  Managing Director

 
 
 

--------------------------------------------------------------------------------

 
 


 SIGNATURE PAGE TO FIRST
AMENDMENT TO AGL CAPITAL
CORPORATION BRIDGE TERM LOAN
CREDIT AGREEMENT DATED AS OF
THE DATE FIRST ABOVE WRITTEN



 NAME OF LENDER:


 
 
Deutsche Bank AG New York Branch



 
By:  /s/John S. McGill
        Name: John S. McGill
        Title:  Director

 
By:  /s/Ming K. Chu
        Name: Ming K. Chu
        Title:  Vice President

 
 
 
 

--------------------------------------------------------------------------------

 




 SIGNATURE PAGE TO FIRST
AMENDMENT TO AGL CAPITAL
CORPORATION BRIDGE TERM LOAN
CREDIT AGREEMENT DATED AS OF
THE DATE FIRST ABOVE WRITTEN



 NAME OF LENDER:


 
Goldman Sachs Bank USA




 
By:  /s/Rick Canonico
        Name: Rick Canonico
        Title:  Authorized Signatory
 
 
 
 

--------------------------------------------------------------------------------

 




 SIGNATURE PAGE TO FIRST
AMENDMENT TO AGL CAPITAL
CORPORATION BRIDGE TERM LOAN
CREDIT AGREEMENT DATED AS OF
THE DATE FIRST ABOVE WRITTEN



 NAME OF LENDER:


 
Morgan Stanley Bank, N.A.




 
By:  /s/Scott Taylor
        Name: Scott Taylor
        Title:  Authorized Signatory

 
 
 
 

--------------------------------------------------------------------------------

 




 SIGNATURE PAGE TO FIRST
AMENDMENT TO AGL CAPITAL
CORPORATION BRIDGE TERM LOAN
CREDIT AGREEMENT DATED AS OF
THE DATE FIRST ABOVE WRITTEN



 NAME OF LENDER:


 
The Royal Bank of Scotland PLC




 
By:  /s/Brian D. Williams
        Name: Brian D. Williams
        Title:  Authorised Signatory

 
 
 
 

--------------------------------------------------------------------------------

 




 SIGNATURE PAGE TO FIRST
AMENDMENT TO AGL CAPITAL
CORPORATION BRIDGE TERM LOAN
CREDIT AGREEMENT DATED AS OF
THE DATE FIRST ABOVE WRITTEN



 NAME OF LENDER:


 
SunTrust Bank




 
By:  /s/Andrew Johnson
        Name: Andrew Johnson
        Title:  Director

 
 
 

--------------------------------------------------------------------------------

 




 SIGNATURE PAGE TO FIRST
AMENDMENT TO AGL CAPITAL
CORPORATION BRIDGE TERM LOAN
CREDIT AGREEMENT DATED AS OF
THE DATE FIRST ABOVE WRITTEN



 NAME OF LENDER:


 
U.S. Bank National Association




 
By:  /s/Michael T. Sagges
        Name: Michael T. Sagges
        Title:  Vice President


 
 
 

--------------------------------------------------------------------------------

 




 SIGNATURE PAGE TO FIRST
AMENDMENT TO AGL CAPITAL
CORPORATION BRIDGE TERM LOAN
CREDIT AGREEMENT DATED AS OF
THE DATE FIRST ABOVE WRITTEN



 NAME OF LENDER:


 
Wells Fargo Bank, National Association




 
By:  /s/Allison Newman
        Name: Allison Newman
        Title:  Director





